UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-6438



RICARDO EVANS,

                                              Plaintiff - Appellant,

          versus


OFFICER SMITH; W. M. JOHNSON, of Indian Creek
Correctional Center; CAPTAIN AURTH; INDIAN
CREEK CORRECTIONAL CENTER BOARD; C. CONNER,
Assistant Warden, ICC Committee Board; J. A.
GERMAN, Assistant Warden; MS. VANARDALE, Coun-
selor; SERGEANT LANDSLEY,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-98-257-AM)


Submitted:   July 8, 1999                  Decided:    July 15, 1999


Before NIEMEYER, WILLIAMS, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ricardo Evans, Appellant Pro Se. William W. Muse, Assistant Attor-
ney General, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ricardo Evans appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 1999) complaint.   We

have reviewed the record and the district court’s opinion and find

no reversible error.    Accordingly, we affirm on the reasoning of

the district court. See Evans v. Smith, No. CA-98-257-AM (E.D. Va.

Mar. 18, 1999).*   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




     *
       Although the order from which Evans appeals was filed on
March 17, 1999, it was entered on the district court’s docket sheet
on March 18, 1999. March 18, 1999, is therefore the effective date
of the district court’s decision.     See Fed. R. Civ. P. 58 and
79(a); see also Wilson v. Murray, 806 F.2d 1232, 1234-35 (4th Cir.
1986).


                                 2